Citation Nr: 0502521	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right 
sternoclavicular joint disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The record reflects that the appellant served in the Army 
National Guard with a period of active duty for training 
(ACDUTRA) from January 12, 1965 to February 20, 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 RO decision which denied service 
connection for a right sternoclavicular joint disability.  
The appellant testified at a Travel Board hearing before the 
undersigned member of the Board in July 2004.


FINDING OF FACT

The appellant clearly and unmistakably had a right 
sternoclavicular joint disability at the time of his entry 
into service, and this condition did not permanently increase 
in severity during his period of service.


CONCLUSION OF LAW

A preexisting right sternoclavicular joint disability was not 
incurred in or aggravated by active military service, and the 
presumption of soundness has been rebutted.  38 U.S.C.A. §§ 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant served in the Army National Guard from January 
1965 to February 1965.  An enlistment physical examination 
given in April 1964 contains no indication of the presence of 
a right sternoclavicular joint disability.  

In a private medical letter dated January 7, 1965, Dr. A. 
Goodman stated that he had seen the appellant with complaints 
of a painful right collar bone.  The appellant stated that he 
had been involved in an accident at work in August 1964.  
While lifting a load of heavy boxes, he felt the sternal end 
of his right clavicle dislocate from its attachment to the 
sternum.  He was seen by a physician several days later and a 
dislocation of the right sternoclavicular joint was 
diagnosed.  He was hospitalized and placed in traction for 
about a week, and then wore a shoulder spica cast for about a 
month.  He was then discharged, with the physician feeling 
that the dislocation was reduced.  The appellant returned to 
work in a different job as a welder.  He worked until 
December 1964 when he noticed while playing football that the 
sternal end of the right clavicle was protruding excessively.  
Presently he noticed occasional pinching pain in the region 
of the right sternoclavicular joint.  This pain was elicited 
by various motions of the right upper extremity.  He was able 
to continue working but noted reduced strength in the right 
upper extremity.  He noted that this extremity fatigued 
easily and indicated that he was right-handed.  

On physical examination, the sternal end of the right 
clavicle protruded.  Some tenderness of this bone was 
elicited with deep palpation.  The bone was in a stable 
position but could be partially reduced.  Motion of the right 
upper extremity did not materially increase the dislocation 
which was present.  Range of motion of the other joints of 
the upper extremity were unhampered.  Muscle strength of the 
right upper extremity was strong.  An X-ray of the right 
sternoclavicular joint did not delineate any aspect of the 
dislocation which was not obvious clinically.  There was no 
evidence of recent or old fracture of the sternoclavicular 
joint.  Dr. Goodman's impression was old subluxated right 
sternoclavicular joint.  He indicated that this injury had 
produced a deformity of the right sternoclavicular joint 
which materially interfered with the function and weight-
bearing power of the right upper extremity.  He opined that 
the degree of impairment of function of the right upper 
extremity was sufficient to render the appellant non-
acceptable for peacetime military service.  

On January 25, 1965, the appellant was seen with complaints 
of pain in the neck and sternal area.  He reported diminished 
strength in his right upper extremity, and said his arm tired 
easily.  Physical examination revealed a marked prominence of 
the right sternoclavicular joint with thickening about the 
joint area.  He had full range of motion of his right 
shoulder, but there was palpable crepitus over the joint with 
shoulder motion.  Muscle strength of the right upper 
extremity was felt to be normal.  There was no measurable 
muscle atrophy, but there was tenderness to palpation over 
the joint area.  X-rays were felt to show incongruity of the 
right sternoclavicular joint and some early degenerative 
changes.  Diagnosis was chronic subluxation of the right 
sternoclavicular joint.  It was noted that this was not 
incurred in the line of duty, and existed prior to service.  
It was indicated that the appellant was unfit for service, 
and appearance before a Medical Board for consideration for 
separation from service was recommended.  

In a Medical Board proceeding dated February 8, 1965, the 
appellant was found to be physically unfit for retention on 
active duty due to chronic subluxation of the right 
sternoclavicular joint.  It was noted that this unfitness was 
the result of a condition which was not incurred or 
aggravated during a period of active duty.  He was 
subsequently discharged from service.

Private medical records show that X-rays were taken of the 
appellant's sternum and clavicle in May 2000 after he 
complained of pain at the medial aspect of the right 
clavicle.  The impression was linear calcification at the 
superomedial aspect of the proximal clavicle that might 
represent old trauma or ligamentous calcification.

Private medical records dated in July 2000 show that the 
appellant was seen by Dr. J. McCallum.  It was noted that he 
appeared to have developed a dislocation at the level of the 
sternoclavicular joint which was intermittently painful.  He 
was working as a welder and was able to perform very 
strenuous activity with minimal symptoms with intermittent 
exacerbation.  He denied contralateral symptoms and distal 
parasthesias numbness.  He was right hand dominant.  On 
physical examination he had full range of motion of the right 
shoulder with no significant tenderness at the level of the 
shoulder.  There was tenderness along the medial clavicular 
margin particularly superiorly and posteriorly.  He 
demonstrated marked crepitation through the sternoclavicular 
joint with rotation at the level of the shoulder.  
Neurovascular examination was intact.  X-rays of the shoulder 
suggested a sclerotic margin to the medial clavicle which was 
suggestive of arthritis which was likely post-traumatic in 
nature.  Dr. McCallum's impression was post-traumatic 
arthritis of the right sternoclavicular joint.  A computed 
tomography (CT) scan of the sternoclavicular joints in July 
2000 showed mild degenerative changes at the sternoclavicular 
joints, right greater than left.  Treatment records from 
August 2000 show continued discomfort through the medial 
clavicular margin.  Physical examination showed tenderness 
along the medial clavicle.  Neurovascular exam was intact.  
CT scan demonstrated a reduced sternoclavicular joint with 
osteoarthritis present.  The impression was osteoarthritis of 
the right sternoclavicular joint.  

In September 2000, the appellant filed his claim for service 
connection for a right sternoclavicular joint disability.

In December 2000, the RO denied the appellant's claim for 
service connection for a right sternoclavicular joint 
disability.

In July 2004, the appellant testified at a Travel Board 
hearing before the undersigned member of the Board.  He 
stated that he had injured his right shoulder prior to 
military service when he was trying to lift something heavy 
at work.  He said that this condition was aggravated during 
basic training when a drill sergeant jerked his arms to a 
vertical position behind his back to put him in a proper 
position.  He said that his initial injury prior to service 
required him to be in a cast for approximately a month.  He 
reported that he was not having any problems with this injury 
when he entered military service.  He said that he was given 
an examination prior to service, but this examination was 
several months before he entered and was also prior to his 
initial injury.  He stated that prior to the service injury 
he had performed normal basic training exercises.  He said 
his right shoulder injury was discovered when he was seen for 
an upper respiratory infection and he was discharged after 
that on this basis.  He indicated that the first time he was 
seen for this condition after service was approximately a 
month after his separation from service.  He said he had 
experienced periodic pain with his right arm and shoulder 
since then.  He said he was currently taking pain medication 
but was not being treated for his right shoulder.  He stated 
his belief that his right shoulder had been aggravated during 
service by the drill sergeant's actions.  He indicated that 
he didn't seek medical treatment for the shoulder from the 
first time a month after service until 2002 because he just 
dealt with the pain on his own.  He said he was receiving 
Social Security disability but this was unrelated to his 
shoulder condition.  

II.  Analysis

A.  VCAA
  
As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
  
In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in August 2002 and in the September 2002 statement of 
the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA medical examination is not warranted under the 
circumstances of the case, and service and private medical 
records have been associated with the claims file.  There do 
not appear to be any outstanding medical records that are 
relevant to the appeal.  The appellant provided testimony at 
a hearing before the undersigned member of the Board in July 
2004.  He has been advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

B.  Service connection for a right sternoclavicular joint 
disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

An individual will be considered to have been in sound 
medical condition upon entrance into service, except as to 
defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service, and was not aggravated during service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The appellant claims service connection for a right 
sternoclavicular joint disability.  He asserts the pre-
service condition was aggravated during his active duty for 
training which lasted from January 12, 1965 to February 20, 
1965.

A right shoulder disability, to include a right 
sternoclavicular joint disability, was not objectively noted 
on the appellant's April 1964 enlistment examination.  
However, the appellant has indicated that his initial injury 
occurred after this examination and before his military 
service began, and in any event, clear and unmistakable 
evidence demonstrates, and the appellant concedes, a pre-
service right shoulder injury.  The presumption of soundness 
on entrance into service is rebutted as to this condition.

As the right shoulder condition pre-existed service, service 
connection may be granted only if the condition was 
aggravated by service.  For a finding of aggravation, there 
must be an increase in severity of the underlying condition 
during service, not just intermittent flare-ups of symptoms.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The service medical records show that on January 25, 1965, 
within a couple weeks after entering service, the appellant 
was seen with complaints of pain in the neck and sternal 
area.  Physical examination revealed a marked prominence of 
the right sternoclavicular joint with thickening about the 
joint area.  Following additional testing and X-rays, the 
examiner's diagnosis was chronic subluxation of the right 
sternoclavicular joint.  It was noted that this was not 
incurred in the line of duty, and existed prior to service.  
Appearance before a Medical Board for consideration for 
separation from service was recommended.  
At the February 1965 Medical Board proceeding, the appellant 
was found to be physically unfit for retention on active duty 
due to chronic subluxation of the right sternoclavicular 
joint.  It was noted that this unfitness was the result of a 
condition which existed prior to service and was not incurred 
or aggravated during a period of active duty.  He was 
discharged from service on this basis on February 20, 1965.  
The service medical records do not suggest that the pre-
service right shoulder condition was permanently worsened in 
service.  
  
Post-service medical records likewise contain no suggestion 
that the appellant's pre-service right shoulder condition was 
permanently worsened during service.  There is no evidence of 
post-service treatment until 2000, over 30 years after 
service, and this evidence gives no indication that the pre-
service condition was aggravated during the brief period of 
service.  As the service medical records provide no objective 
medical evidence suggesting that the appellant's pre-service 
right shoulder condition was permanently worsened 
(aggravated) by service, and post-service medical records do 
not suggest that such is the case, the Board finds that a VA 
examination is not warranted, as there are no proven 
predicate facts upon which a doctor could make a competent 
medical opinion on any relationship between a current right 
sternoclavicular joint disability and service.  See 38 C.F.R. 
§ 3.159(c)(4).  

The appellant and his representative have asserted that his 
pre-service right shoulder condition was aggravated during 
service as a result of actions performed upon the appellant 
by a drill sergeant.  However, there is no objective evidence 
regarding such incident, and it is not shown that such 
alleged incident resulted in a permanent increase in the 
severity of the appellant's pre-service right shoulder 
condition.  Additionally, as laymen, the appellant and his 
representative are not competent to render a medical opinion 
on such matter.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).
 
The Board concludes that the appellant's right 
sternoclavicular joint disability existed prior to his period 
of service and was not aggravated by service.  As the 
preponderence of the evidence is against the claim for 
service connection for a right sternoclavicular joint 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right sternoclavicular joint 
disability is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


